The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
This action is in response to remarks filed August 12, 2022. Applicant's arguments have been fully considered but they are not persuasive. 

Regarding Claim 5 and 6, Applicant argues that there is no “indication that optimization would result in the claimed thickness”. However, this is not the requirement of the prima facie obviousness determination on record. Case law holds that if no more than routine experimentation based on a known result effective parameter would be required, it would be obvious that the claimed range could be the result of the routine experimentation. Examiner has not alleged that the references disclose or suggest the range but instead presented a proper finding that the parameter is result effective and as such, a skilled artisan would require no more than routine experimentation to arrive at the range. The prima facie obviousness determination does not require a showing that the claimed range is expressly taught or suggested to be discovered during such routine experimentation. As such, Applicant’s argument is not persuasive. 

Applicant attempts to destroy the prima facie determination regarding the electrode thickness being a result effective variable arguing that only wires would benefit from increased thickness. This allegation is not supported by evidence and runs counter to the general understanding in the art related to electrical conductivity of conductors. There is no teaching known to Examiner which limits conductivity in wires in a manner separate and distinct from any other electrical conductor. Additionally, Applicant’s allegation that an electrode at the bottom of a well has a fixed cross sectional area is incorrect. The increased thickness of the layer would change the cross section. There is no evidence or showing which would support Applicant’s allegation that increasing the thickness would only “increase the length the electricity must travel”. Without evidence, Applicant’s allegations cannot be considered persuasive. 

Regarding Claim 7, Applicant argues that CVD “can result in many different type of material structures”. Applicant also alleges absent a rationale, one would not select CVD as the deposition method. 

However, this argument fails for two reasons. First, applicant points to the NPL provided and alleges that CVD can be used to form “nonporous structures, amorphous structures, crystalline structures”, however, Musa teaches the formation of porous TiN structures, therefore, it is not consequential that CVD can also be used to form nonporous structures. Additionally, Applicant argues there must be a rationale from Musa which suggests CVD deposition. However, the combination of record relies on the formation of a porous TiN electrode as taught by Musa. The combination is the use of a material which is known to function in a specific manner such that substitution is obvious. There need not be a second rationale to use the disclosed process from Musa to form the disclosed material by Musa. When combining to rely on the material disclosed by Musa, the method of formation would be obvious as one of ordinary skill when looking to substitute Musa’s material in, would necessarily find it obvious to use the same formation process as Musa to incorporate the teachings into Davis. 

Additionally, Musa expressly teaches columnar structures (nanorods, nanoneedles, nanocrystals) such that those features would be taught absent Applicant’s further limiting the resulting structure to distinguish from Musa. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 is rejected as depending from a cancelled claim, thereby rendering the scope of Claim 3 indefinite. Revision is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1, 3-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over 20140034497 by Davis et al (hereinafter Davis) in view of US 20150137275 by Musa.

Regarding Claim 1, Davis discloses a method of forming a nanopore cell comprising constructing an electrolyte well (Fig. 41 corresponding to the claimed “constructing an electrolyte well having a bottom base, a surrounding sidewall” limitation). A surface surrounding the well may be treated to be hydrophobic ([0111] corresponding to the claimed "and a hydrophobic surface above the surrounding sidewall” limitation).  An electrode is disposed such that a first portion is disposed at the base of the well (Platinum Fig. 41 corresponding to the claimed "disposing a first layer of electrode material disposed on the bottom base of the electrolyte well” limitation) and a second portion extends up onto the sidewalls of the well (Silver Fig. 41 corresponding to the claimed “disposing a second layer of electrode material disposed on the surrounding sidewall of the electrolyte well and electrically connected to the first layer of electrode material” limitation). The first and second portions of the electrode are connected (Fig. 41) such that they would be capable of providing capacitive coupling when an electrolyte is present in the well, corresponding to the claimed "wherein the first layer of electrode material and the second layer of electrode material are configured to jointly provide capacitive coupling when an electrolyte is placed in the electrolyte well” limitation.  
 
Davis discloses the first and second portions of the electrode form a single electrode (Fig. 41 corresponding to the claimed "wherein the first layer of electrode material and the second layer of electrode material form a single working electrode of the nanopore cell” limitation).  

Davis does not disclose “wherein the working electrode comprises a spongy and porous TiN working electrode that is deposited by a deposition technique with conditions tuned to deposit sparsely-spaced TiN columnar structures or columns of TiN crystals”. 

However, Musa discloses porous titanium nitride for use as an electrode ([0011] corresponding to the claimed “wherein the working electrode comprises a spongy and porous TiN working electrode" limitation). 

Therefore, one having ordinary skill in the art would readily appreciate any known electrode material, including porous titanium nitride as taught by Musa, may be used to form the electrode disclosed by Davis, as the selection of a known material based on its suitability for its intended use, in the instant case an electrode, supports a prima facie obviousness determination (see MPEP 2144.07). 

Modified Davis discloses the electrode is deposited via chemical vapor deposition (Musa [0009]) and may result in the deposition of columnar nanorods, nanoneedles, or nanocrystal of TiN ([0069]). The instant disclosure indicates that CVD is a viable selection for the deposition process of the TiN electrode (see instant [0062] for example) and as such, it is the Office’s position absent a showing to the contrary by Applicant, that modified Davis’ CVD process reads on the claimed “that is deposited by a deposition technique with conditions tuned to deposit sparsely-spaced TiN columnar structures or columns of TiN crystals”. 

Regarding Claim 3, Davis discloses the first portion of the electrode is substantially planar (Fig. 41 corresponding to the claimed “wherein the first layer of electrode material forms a substantially planar portion of the working electrode” limitation) and the second portion extends in a perpendicular direction from the substantially planar first portion (Fig. 41 corresponding to the claimed "wherein the second layer of electrode material forms a surrounding wall of the working electrode, and wherein the surrounding wall of the working electrode extends perpendicular to or at an angle from the substantially planar portion and along the periphery of the substantially planar portion of the working electrode” limitation).  

Regarding Claim 4, Davis discloses the electrode includes a first and second portion such that the dimensions of the first and second portions would result in a specific aspect ratio between the first and second portions (Fig. 41 corresponding to the claimed “wherein an aspect ratio of the working electrode comprises a ratio between a height of the surrounding wall of the working electrode and a width of the substantially planar portion of the working electrode, and wherein the aspect ratio is selected in part based on a desired ratio of a capacitance associated with a membrane and a capacitance associated with the working electrode, and wherein the membrane is formed atop the electrolyte well and spans across an opening of the well” limitation). Claim 4 requires no specific aspect ratio therefore, as the first and second portions would necessarily have an aspect ratio as each has dimensions, Davis reads on the claim. 

Regarding Claim 5, Davis discloses the limitations of Claim 3 but does not explicitly disclose the thickness of the electrode. 

However, as is well-known in the art, increasing the thickness of a conductor increases its conductivity whereas decreasing its thickness results in lower cost. Therefore, one having ordinary skill in the art would readily understand that the thickness of the first portion of the electrode should be optimized for desired conductivity and cost such that no more than routine experimentation would be required to arrive at the claimed range, rendering obvious the claimed "wherein a width of the substantially planar portion of the working electrode is between 1 to 100 microns” limitation. The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).  
 
Regarding Claim 6, Davis discloses the limitations of Claim 3 but does not explicitly disclose the thickness of the electrode. 

However, as is well-known in the art, increasing the thickness of a conductor increases its conductivity whereas decreasing its thickness results in lower cost. Therefore, one having ordinary skill in the art would readily understand that the thickness of the second portion of the electrode should be optimized for desired conductivity and cost such that no more than routine experimentation would be required to arrive at the claimed range, rendering obvious the claimed " wherein a height of the surrounding wall of the working electrode is between 100 nm to 20 microns” limitation. The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).  


Regarding Claim 8, Davis discloses a membrane is supported on the hydrophobic treated surface of the semiconductor surrounding the well (105 Fig. 1B corresponding to the claimed "wherein the hydrophobic surface above the surrounding sidewall provides a surface for facilitating a membrane to form atop the electrolyte well” limitation). The membrane spans across the opening of the electrolyte well (Fig. 1B corresponding to the claimed “wherein the membrane spans across an opening of the electrolyte well” limitation).  

Regarding Claim 9, Davis discloses the silane may extend into the sidewalls of the well (Fig. 40 corresponding to the claimed “wherein the hydrophobic surface extends partially downward into the electrolyte well and covers part of the surrounding sidewall of the electrolyte well” limitation) such that the member extends across the opening of the well (Fig. 40 corresponding to the claimed “to further facilitate the membrane to form atop the electrolyte well and to span across the opening of the electrolyte well” limitation). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721